         Case 1:19-cv-05209-KPF Document 47 Filed 02/05/21 Page 1 of 2




                                                             MARK DAVID SHIRIAN P.C.

                                                             228 East 45th Street, Suite 1700-B
                                                             New York, NY 10017
                                                             Tel: (212) 931- 6530
                                                             Fax: (212) 898 - 0163
                                                             www.shirianpc.com

                                                             MARK D. SHIRIAN
                                                             mshirian@shirianpc.com
                                       February 4, 2021
BY ECF

                                                                 MEMO ENDORSED
Honorable Katherine Polk Failla
United States District Judge Southern District of New York
40 Foley Street, Courtroom 618
New York, NY 10007

               Re:    Andrew Livingston v. The City of New York, et al.
                      Civil Case No. 19 Civ. 5209(DAB)

Dear Judge Katherine Polk Failla:

        I am a member of Mark David Shirian P.C., attorneys for the Plaintiff, Andrew Livingston
in the above-referenced action. Maxwell Douglas Leighton represents Defendants. I write with the
consent of Defendants to respectfully request an extension from February 8, 2021 to February 15,
2021 to file their opposition to Defendants’ motion for summary judgment. This is Plaintiff’s
second and final request for an extension to file their opposition to Defendants’ motion for
summary judgment. Plaintiff’s counsel makes this request due to being displaced from his office
due to the recent snow and to provide Plaintiff with sufficient time to submit opposition, in light
of existing deadlines.

       Plaintiff proposes the following revised briefing schedule concerning Defendants’ motion
for summary judgment:

               • Plaintiff shall serve and file his opposition on February 15, 2021; and
               • Defendants will submit their reply March 8, 2021.

       Thank You for Your consideration of this request.

                                             Respectfully submitted,



                                         Mark D. Shirian
MDS: ns
cc:   Maxwell Douglas Leighton, Esq. (via ECF service)
         Case 1:19-cv-05209-KPF Document 47 Filed 02/05/21 Page 2 of 2


Application GRANTED. The parties shall adhere to the briefing
deadlines outlined in the above letter.

Dated:    February 5, 2021             SO ORDERED.
          New York, New York




                                       HON. KATHERINE POLK FAILLA
                                       UNITED STATES DISTRICT JUDGE
